DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraft (US 2012/0041778 A1).
With regard to claim 1, Kraft discloses A solid dosage product (Fig. 4a) having a tailored dissolution profile, the solid dosage product comprising: a) a carrier block (shown in Fig. 4a as stage 3) defining a plurality of compartments (400, 410, and 420), each respective compartment configured to receive one or more active pharmaceutical ingredients (drug 1, drug 2, drug 3 of Fig. 4a), the carrier block being digestible within an animal such that each respective active pharmaceutical ingredient is controllably released ([0136]); and b) one or more coating layers applied to the carrier block ([0079]-[0081]).
With regard to claim 4, Kraft discloses wherein a respective active pharmaceutical ingredient comprises an active ingredient encapsulated by one or more excipients (see Fig. 4a, each pharmaceutical is encapsulated by an excipient creating the contained drug compartments).
With regard to claim 5, Kraft discloses wherein the active ingredient comprises about 75 percent of the respective active pharmaceutical ingredient (Drug 1 is shown as being about 75 percent of the active ingredient (shown in fig. 4a as being the base of the capsule, with drug 2 and 3 be added on as smaller layers).
With regard to claim 6, Kraft discloses wherein solid dosage product further includes one or more excipients ([0079]-[0081], different coating layers can be considered the excipients), wherein the one or more excipients is contained within one or more of the carrier block, the one or more compartments or the one or more coating layers ([0079]-[0081]).
With regard to claim 7, Kraft discloses wherein the one or more pharmaceutical ingredients is selected from the list consisting of a pellet, a powder, a liquid, an emulsion and a gel ([0079]).
With regard to claim 8, Kraft discloses wherein the carrier block is fabricated by additive manufacturing using digestible print materials (this a product by process claim and the prior art must only teach the recited structures)(Fig. 4a shows an additive process in which a capsule containing dug 1 is then moved to stage 2 which adds a layer containing drug 2 and then moved to stage 3 which adds a layer container drug 3).
With regard to claim 9, Kraft discloses wherein a respective pharmaceutical ingredient is selected from the list consisting drugs, proteins, peptides, small molecules, nutritional supplements, vaccines and gene therapies ([0079]).
With regard to claim 10, Kraft discloses further comprising a solid dosage body (one of the coating layers of [0079]-[0081], can be considered a solid dosage body), wherein the carrier block is incorporated within a portion of the solid dosage body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (US 2012/0041778 A1) in view of Johnson et al. (US 2016/0345906 A1).
With regard to claim 2, Kraft discloses the claimed invention except for an electronic device. 
Johnson teaches an ingestible capsule that maybe also include an electronic device within a compartment ([0004]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kraft with the electronic device as taught by Johnson for the purpose of providing additional information about the capsule while the device is within the body ([0004]). 
With regard to claim 3, Kraft discloses the claimed invention except for an electronic device. 
Johnson teaches wherein the one or more electronic devices is selected from the list consisting of a wireless transmitter, a remotely activated device, a logging device and a patient bonding device ([0004], sensor or recorder could be considered a logging device).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kraft with the electronic device as taught by Johnson for the purpose of providing additional information about the capsule while the device is within the body ([0004]). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783